Judgment modified by striking therefrom paragraphs numbered fifth, sixth, eighth, ninth, tenth, eleventh, twelfth and thirteenth, and by adding thereto a new paragraph as follows: That plaintiff recover costs from all of the defendants except Clarence F. Lee, as supervisor of the town of Inlet, Hamilton county, N. Y., and B. J. *897Van Ingen & Company, and as so modified affirmed, with costs to the defendants other than Clarence F. Lee, as supervisor of the town of Inlet, Hamilton county, N. Y., and B. J. Van Ingen & Company. Hill, P. J., McNamee, Bliss and Heffernan, JJ., concur; Rhodes, J., votes to modify the judgment in accordance with an opinion which, at Ms request, is not to be published because not of general interest.